     Case 3:10-cr-00075-MEM Document 548 Filed 04/30/20 Page 1 of 2
                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA


ROBERT CORDARO,                    :
                                             3:10-CR-75
      Petitioner                   :
         v.
                                   :     (JUDGE MANNION)

SCOTT FINLEY,                      :

                Respondent         :
                                ORDER
    For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:

      1. Cordaro’s Emergency Petition for Transfer to Home
         Confinement because of the COVID-19 pandemic, will
         be construed by the court as a petition for writ of
         habeas corpus pursuant to 28 U.S.C. §2241, (Doc.
         538-1). The Clerk will be directed to open it as a
         separate civil case and forward to the petitioner the
         appropriate paperwork for the filing of such an action,
         including the payment of the appropriate filing fee, or
         presentation of an application to proceed in forma
         pauperis. The petition is DISMISSED WITHOUT
         PREJUDICE due to his failure to exhaust his BOP
         administrative remedies under 28 C.F.R. §§542.10, et
         seq.
      2. To the extent that Cordaro’s filing is considered as a
         motion for compassionate release, it will be considered
         appropriately filed in this criminal case and is


                                   1
            Case 3:10-cr-00075-MEM Document 548 Filed 04/30/20 Page 2 of 2
                   DISMISSED WITHOUT PREJUDICE for lack of
                   jurisdiction due to his failure to exhaust his BOP
                   administrative remedies under §3582(c)(1)(A)(i).
                 3. Insofar as Cordaro is challenging the BOP’s decision
                   that he is not eligible for home confinement designation
                   under the CARES Act, his petition is DISMISSED since
                   the authority to make this determination lies with the
                   BOP Director and not the court.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

Dated: April 30, 2020
10-75-01-ORDER




                                             2
